LOEB KING TRUST A Delaware Statutory Trust AMENDED AND RESTATED BYLAWS July 29, 2013 TABLE OF CONTENTS ARTICLE I: FISCAL YEAR AND OFFICES 1 Section 1. FISCAL YEAR. 1 Section 2. PRINCIPAL OFFICE. 1 Section 3. DELAWARE OFFICE. 1 Section 4. OTHER OFFICES. 1 ARTICLE II: TRUSTEES 1 Section 1. GENERAL POWERS. 1 Section 2. NUMBER. 1 Section 3. ELECTIONS. 1 Section 4. PLACE OF MEETINGS AND MEETINGS BY TELEPHONE. 1 Section 5. REGULAR MEETINGS. 2 Section 6. SPECIAL MEETINGS. 2 Section 7. QUORUM; VOTING; ADJOURNMENT. 2 Section 8. NOTICE OF ADJOURNMENT. 2 Section 9. ACTION WITHOUT A MEETING. 2 Section 10. ACTION OF COMMITTEES. 2 Section 11. FEES AND COMPENSATION OF TRUSTEES. 3 Section 12. DELEGATION OF POWER TO OTHER TRUSTEES. 3 ARTICLE III: NOTICES 3 Section 1. FORM. 3 Section 2. WAIVER. 3 ARTICLE IV: OFFICERS 3 Section 1. OFFICERS. 3 Section 2. ELECTION OF OFFICERS. 3 Section 3. OTHER OFFICERS. 4 Section 4. REMOVAL AND RESIGNATION OF OFFICERS. 4 Section 5. VACANCIES IN OFFICE. 4 Section 6. CHAIRMAN OF THE BOARD. 4 Section 7. PRESIDENT. 4 Section 8. PRINCIPAL FINANCIAL OFFICER. 4 Section 9. CHIEF COMPLIANCE OFFICER. 5 Section 10. VICE PRESIDENTS. 5 Section 11. SECRETARY. 5 Section 12. TREASURER. 5 Section 13. ANTI-MONEY LAUNDERING COMPLIANCE OFFICER. 6 Section 14. CHIEF LEGAL OFFICER. 6 ARTICLE V: MEETINGS OF SHAREHOLDERS 6 Section 1. PLACE OF MEETINGS. 6 Section 2. ANNUAL AND SPECIAL MEETINGS. 6 i Section 3. NOTICE OF SHAREHOLDERS’ MEETING. 6 Section 4. MANNER OF GIVING NOTICE; AFFIDAVIT OF NOTICE. 7 Section 5. ADJOURNED MEETING; NOTICE. 7 Section 6. RECORD DATE FOR MEETINGS. 7 Section 7. QUORUM. 7 Section 8. VOTING; PROXIES. 8 Section 9. SHAREHOLDER ACTION BY WRITTEN CONSENT WITHOUT A MEETING; WAIVER OF NOTICE BY CONSENT OF ABSENT SHAREHOLDERS. 8 Section 10. INSPECTORS OF ELECTION. 9 ARTICLE VI: INDEMNIFICATION AND INSURANCE 9 Section 1. AGENTS, PROCEEDINGS AND EXPENSES. 9 Section 2. ACTIONS OTHAN THAN BY TRUST. 10 Section 3. ACTIONS BY THE TRUST. 10 Section 4. EXCLUSION OF INDEMNIFICATION. 10 Section 5. SUCCESSFUL DEFENSE BY AGENT. 11 Section 6. REQUIRED APPROVAL. 11 Section 7. ADVANCE OF EXPENSES. 11 Section 8. OTHER CONTRACTUAL RIGHTS. 11 Section 9. LIMITIATIONS. 11 Section 10. INSURANCE. 12 Section 11. FIDUCIARIES OF EMPLOYEE BENEFIT PLAN. 12 ARTICLE VII: RECORDS AND REPORTS 12 Section 1. MAINTENANCE AND INSPECTION OF SHARE LEDGER. 12 Section 2. MAINTENANCE AND INSPECTION OF BYLAWS. 12 Section 3. MAINTENANCE AND INSPECTION OF OTHER RECORDS. 12 Section 4. INSPECTION BY TRUSTEES. 12 Section 5. FINANCIAL STATEMENTS. 13 ARTICLE VIII: GENERAL MATTERS 13 Section 1. CUSTODIANSHIP. 13 Section 2. NET ASSET VALUE. 13 Section 3. CHECKS, DRAFTS, EVIDENCE OF INDEBTEDNESS. 13 Section 4. CONTRACTS AND INSTRUMENTS; HOW EXECUTED. 13 Section 5. PROVISIONS IN CONFLICT WITH LAW OR THE DECLARATION OF TRUST. 13 Section 6. INTERPRETATION. 14 Section 7. DETERMINATION OF BOARD OF TRUSTEES. 14 ARTICLE IX:
